Opinion issued September 22, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00452-CV
                            ———————————
                       CAROL KORMANIK, Appellant
                                        V.
  MICHAEL G. TAPP, IN HIS CAPACITY AS SUBSTITUTE TRUSTEE,
                           Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-21122


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 4, 2016. On September 6,

2016, appellant, Carol Komanik, filed a motion for voluntary dismissal, stating that

she has decided not to pursue her appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion
has issued. Komanik certifies that appellee does not oppose this motion. See TEX.

R. APP. P. 10.1(a)(5), 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.

                                     PER CURIAM



Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2